Title: To George Washington from Daniel Parker, 8 May 1783
From: Parker, Daniel
To: Washington, George


                  
                     Sir
                     Orange Town May 8th 1783
                  
                  Knowing it to be the Wish of your Excellency that the Army should receive some Part of the Pay due them from the United States previous to their being discharged from Service, and supposing the present State of the public Funds would render a Payment to any Considerable Amounts very difficult, if not Impracticable at this Period; We would propose to make Payment of a Sum equal to the Amount of Five month’s full pay to Each Officer and Soldier, that compose the Army immediately under your Excellency’s Command in the following mode, to Wit.
                  One month’s Pay in ready Cash (or more if the Financier shall advance it) shall be made to the Troops, And the Ballance that may be due to Compleat the full Payment for three months, in such merchandize as may be necessary and agreable, and at such Prices, as shall be satisfactory to the Army.
                  By this mode of Payment we Conceive that the Intentions of Congress will be effected, as the Soldiers will receive the Cash necessary for their Expences homewards, and those Articles of Merchandize, which necessity would oblige them to purchase, had they the means to do it.
                  It may probably happen that some Officers might be so situated as to make it most Convenient to receive some proportion of the two months Pay in Mr Morris Notes, rather than the whole in Merchandize in which Case it will be our Disposition to Accomodate them.
                  We have taken Measures to Collect the Sense of the army on the Mode of making them a three Months Payment and find it is agreable, that since our Intentions have transpired we are Continually sollicited to Commence the Operation; But the Risque and Magnitude of the Object and the Uncertainty whether the present SuperIntendant of Finance (who has been the Basis of our Confidence in the public Credit) would Continue in Office, has Induced us to defer the Undertaking, till we should know your Excellency’s Opinion, and that our D: Parker should have an Opportunity of Conferring with the Financier on the Subject.  We have the honor to be with the most perfect Respect and Attachment. Your Excellency’s most Obedt Hble Servt
                  
                     Danl Parker & Co.
                  
               